NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABRIEL ECKARD, AKA Gabriel Allen               No. 19-36010
Eckard,
                                                D.C. No. 2:18-cv-01810-RSM
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

CHARLES MITCHELL, Classification
Counselor; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Washington state prisoner Gabriel Eckard appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process

violations while he was a pretrial detainee. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Nev. Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018

(9th Cir. 2011). We affirm.

       The district court properly granted summary judgment because Eckard failed

to raise a genuine dispute of material fact as to whether his placement in maximum

security housing was not reasonably related to the jail’s legitimate objectives of

maintaining safety and security. See Bell v. Wolfish, 441 U.S. 520, 538-39 (1979)

(“Absent a showing of an expressed intent to punish on the part of detention

facility officials . . . if a particular condition or restriction of pretrial detention is

reasonably related to a legitimate governmental objective, it does not, without

more, amount to punishment.” (citations and internal quotation marks omitted)).

To the extent that Eckard contends he was retained in maximum security housing

without due process, we reject this contention as unsupported by the record. See

Toussaint v. McCarthy, 801 F.2d 1080, 1100 (9th Cir. 1986) (inmates in

administrative segregation are entitled to due process protections consisting of

periodic review, notice of hearings, and an opportunity to be heard), abrogated in

part on other grounds by Sandin v. Conner, 515 U.S. 472, 482-83 (1995).

       The district court did not abuse its discretion in denying Eckard’s motion to

amend the judgment under Federal Rule of Civil Procedure 59(e) because Eckard

failed to demonstrate any basis for relief. See Zimmerman v. City of Oakland, 255

F.3d 734, 740 (9th Cir. 2001) (setting forth standard of review and discussing



                                              2                                       19-36010
factors for granting a motion for reconsideration under Rule 59(e)).

      AFFIRMED.




                                         3                             19-36010